Citation Nr: 0500032	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  04-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for 
postoperative residuals of left hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The veteran voiced 
disagreement in September 2002 and a statement of the case 
was issued in November 2003.  The veteran's substantive 
appeal was received the following month.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The left testicle has been removed while the right 
testicle is intact.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular disability 
rating for postoperative residuals of left hydrocele have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Code 7523 and 
7524 (2004).

2.  Special monthly compensation for anatomical loss of a 
creative organ is warranted.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, in a March 1977 rating decision, the RO 
granted service connection for postoperative residuals of 
left hydrocele and assigned an initial noncompensable rating.  
In December 1977, the Board issued a decision in which the 
initial noncompensable rating was sustained as the evidence 
showed the veteran's left hydrocele condition to be 
asymptomatic.  The evidence included a January 1977 private 
medical receipt that indicates the veteran had been 
hospitalized from March 23, 1960, to April 2, 1960, due to 
left hydrocele, a left hydrocelectomy was performed, and no 
money was owed.  

The veteran is currently seeking a compensable rating for his 
postoperative residuals of left hydrocele.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Additionally, the 
evaluation of the same disability under various diagnosis, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2004).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The veteran is rated under the diagnostic code utilized for 
testicular atrophy.  See 38 C.F.R. § 4.20 (2004).  A 
noncompensable evaluation is assigned for complete atrophy of 
one testis while a 20 percent is assigned for complete 
atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 
7523 (2004).  In this case, however, the veteran is only 
service-connected for a disability of the left testicle.  
Regardless, even were the veteran's nonservice-connected 
right testicle to be considered, a compensable disability 
rating would not be warranted as there is no competent 
medical evidence to suggest that the veteran suffers from 
right testicular atrophy.  While his VA treatment records 
indicate treatment for intermittent episodes of swelling of 
the right testicle, an April 2002 VA echogram report contains 
an impression of a normal right testis. 

The veteran's September 2002 notice of disagreement and 
December 2003 substantive appeal reflect that he has argued 
that he does not have atrophy of the left testis as his left 
testis has been removed.  There was some confusion revealed 
in the evidence of record as to whether he had his left 
testis removed as an August 2001 VA examination report and a 
May 2002 VA examination report refer to both left and right 
testes.  In contrast, the April 2002 VA echogram report 
indicates that the veteran was status post left orchiectomy.

To clarify, a VA examination was conducted in May 2003.  The 
resulting report reflects that examination showed no left 
testicle.  The examiner indicated that while he could not 
render an opinion as to when the left orchiectomy occurred or 
whether it was related to the veteran's hydrocelectomy, he 
was confident that an orchiectomy had been performed on the 
left.  While the examiner could not provide an opinion as to 
reason for the veteran's left orchiectomy, the Board will 
resolve all reasonable doubt in the veteran's favor and 
attribute the removal of the veteran's left testis to his 
service-connected left testicle disability for rating 
purposes.  See 38 C.F.R. § 4.3 (2004).  

Regardless, a compensable schedular disability rating is 
still not warranted in the instant case.  A noncompensable 
evaluation is assigned for removal of one testis while a 30 
percent is warranted for removal of both testes.  38 C.F.R. § 
4.115b, Diagnostic Code 7524 (2004).  A note to that code 
provides that, in cases of the removal of one testis as the 
result of a service- incurred injury or disease, other than 
an undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 30 percent will be assigned for the 
service-connected testicular loss.  The rating criteria for 
the next higher evaluation of 30 percent are not met in view 
of the existing functional right testicle.

The diagnostic criteria for evaluating both testis atrophy 
and testis removal specifically indicate that entitlement to 
special monthly compensation should be reviewed.  Special 
monthly compensation is appropriate when a veteran, as the 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  The testicles are considered creative organs.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(1) 
(2004).  As the evidence indicates that the veteran's left 
testicle has been removed in the instant case, the Board 
concludes that entitlement to special monthly compensation 
for anatomical loss of a creative organ is warranted.

The Board recognizes that diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
However, while the May 2002 VA examination report reflects 
that the veteran indicated that he had some difficulty in 
starting his urine stream, he did not have any incontinence 
or other relevant impairment.  As such, the evidence does not 
implicate the application of the use of alternative 
diagnostic codes for evaluating the veteran's service-
connected postoperative residuals of left hydrocele.  
Furthermore, the evidence of record does not indicate that 
his disability picture presents manifestations that could be 
regarded as presenting an exceptional or unusual disability 
and is not reflective of factors that take it outside of the 
norm.  Accordingly, the Board finds that the disability at 
issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

As a final matter, the Board must address the notice and duty 
to assist requirements of VA.  VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified by letter in May 2003 of VA's duty to assist with 
his claim and of the evidence necessary to establish a higher 
disability rating.  He was requested to identify or submit 
evidence of a left orchiectomy.  The letter also informed him 
that VA would make reasonable efforts to obtain evidence 
relevant to his claim, to include such things as medical 
records, employment records or records from government 
agencies, but notified him that it was his responsibility to 
provide VA with enough information about the evidence so that 
a request could be made.  He was reminded that while VA would 
help him obtain evidence, ultimate responsibility for 
providing the information and evidence to support his claim 
remained with him.  He was specifically asked to submit the 
evidence requested, and it may be concluded the veteran was 
advised to submit any pertinent evidence in his possession 
for his increased rating claim.

Because the VCAA notice for the veteran's claim was not 
provided to the veteran prior to initial adjudication of his 
claim in July 2002, the timing of the notice does not comply 
with the express requirements of the law.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  Nevertheless, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Accordingly, the Board considers the VA's notice 
requirements have been met and any issue as to timing does 
not prejudice the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in May 2002 
and May 2003.  38 C.F.R. § 3.159(c)(4) (2004).  The resulting 
reports have been obtained.  VA treatment records have been 
associated with his claims folder.  He has not identified 
evidence not of record or authorized VA to obtain non-VA 
evidence on his behalf.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

ORDER

A schedular compensable disability rating for postoperative 
residuals of left hydrocele is denied, but entitlement to 
special monthly compensation for anatomical loss of a 
creative organ is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


